DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.  Claims 1-6, 10-16, 21, and 22 are pending.  

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, third to last line: --on-- should be inserted between “representative points” and “an outer surface of the tool”.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) in view of Joskowicz et al. (US Patent No. 5,343,385).
Kawamatsu teaches:
Re claim 1.  A robot comprising: 
a manipulator configured to move a tool (arm 75 and substrate W holding component, Figure 4); and 
a processor (robot control unit 30, Figure 5 and paragraph [0045]) configured to control the manipulator by: 
setting a boundary (paragraphs [0056 and 0076]), 
generating a first path in response to a received execution instruction (paragraphs [0011 and 0082]), 
in response to the generated first path extending beyond the boundary, generating a second path that does not extend beyond the boundary based on the first path and the boundary (paragraphs [0011 and 0084-86]), and 
controlling the manipulator based on the second path (paragraphs [0011 and 0089]),
wherein the processor determines a representative region among regions included in the boundary, and determines whether or not the first path goes beyond the boundary based on the first path and the representative region (zones A-E, Figure 6 and paragraphs [0057-0063]). 

Kawamatsu fails to specifically teach: (re claim 1) wherein the processor determines a region, among the regions, that becomes closest to the tool as the representative region, when the tool moves according to the first path, and 
wherein the processor determines representative points on an outer surface of the tool, and determines whether or not the first path goes beyond the boundary based on a location of the representative points that will move according to the first path and a location of the representative region.

Joskowicz teaches, at Figures 1, 5, and 13, column 4, lines 26-64, and column 9, lines 1-28, for a robot 1300 moving an end-effector 1330 through an environment 1340 representing a boundary, establishing surface element pairs, which include a surface element from the solid body of the end-effector and a surface element from a cavity of the environment which is closest to the surface element from the solid body.  These surface element pairs are then used to ensure the motion of the end-effector does not interfere with the environment it is moving through.  The surface element of the end-effector is represented by a 3-dimensional point corresponding to three translations, 511, 512, and 513.  This allows for movement through tight areas with less computationally expensive calculations than would be required when considering the entire solid body.  

In view of Joskowicz’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Kawamatsu, (re claim 1) wherein the processor determines a region, among the regions, that becomes closest to the tool as the representative region, when the tool moves according to the first path, and wherein the processor determines representative points on an outer surface of the tool, and determines whether or not the first path goes beyond the boundary based on a location of the representative points that will move according to the first path and a location of the representative region; since Joskowicz teaches for a robot 1300 moving an end-effector 1330 through an environment 1340 representing a boundary, establishing surface element pairs, which include a surface element from the solid body of the end-effector and a surface element from a cavity of the environment which is closest to the surface element from the solid body.  These surface element pairs are then used to ensure the motion of the end-effector does not interfere with the environment it is moving through.  The surface element of the end-effector is represented by a 3-dimensional point corresponding to three translations, 511, 512, and 513.  This allows for movement through tight areas with less computationally expensive calculations than would be required when considering the entire solid body.  

Kawamatsu further teaches:
Re claim 3.  Wherein the processor is further configured to: 
determine an execution operation to be performed by the robot based on the received execution instruction (paragraph [0011]), and 
generate the first path based on the determined execution operation (paragraph [0011]).

Re claim 4.  Wherein the processor generates the first path as a path for moving the 40Attorney Docket No.: 6665-0131PUS1 tool (paragraph [0011]).

Re claim 5.  Wherein the processor determines that the first path goes beyond the boundary when the first path intersects with the boundary (paragraph [0059]).

Re claim 6.  Wherein the processor performs simulation for the manipulator moving according to the first path, and when at least a part of the manipulator intersects with the boundary according to a result of the simulation, the processor determines that the first path goes beyond the boundary (paragraph [0059]).

Re claim 12.  A method of controlling a robot, wherein the robot includes a manipulator and a tool attached to the manipulator (arm 75 and substrate W holding component, Figure 4), the method comprising: 
setting a boundary (paragraphs [0056 and 0076]); 
generating a first path in response to receiving an execution instruction (paragraphs [0011 and 0082]); 
determining whether or not the generated first path extends beyond the boundary (paragraphs [0011 and 0084]); 
in response to the generated first path extending beyond the boundary, generating a second path that does not extend beyond the boundary based on the first path and the boundary (paragraphs [0011 and 0086]); and 
controlling the manipulator based on the second path (paragraphs [0011 and 0089]),
wherein the determining of whether or not the generated first path extends beyond the boundary comprises: 
determining a representative region among regions included in the boundary (zones A-E, Figure 6 and paragraphs [0057-0063]: calculations at each of y1, y2, etc.); and 
determining whether or not the first path goes beyond the boundary based on the first path and the representative region (zones A-E, Figure 6 and paragraphs [0057-0063]), 

Kawamatsu fails to specifically teach: (re claim 12) wherein the determining of the representative region among regions included in the boundary comprises determining a region, among the regions, that becomes closest to the tool as the representative region, when the tool moves according to the first path, and 
wherein the determining whether or not the first path goes beyond the boundary includes determining representative points an outer surface of the tool, and determines whether or not the first path goes beyond the boundary based on a location of the representative points that will move according to the first path and a location of the representative region.

Joskowicz teaches, at Figures 1, 5, and 13, column 4, lines 26-64, and column 9, lines 1-28, for a robot 1300 moving an end-effector 1330 through an environment 1340 representing a boundary, establishing surface element pairs, which include a surface element from the solid body of the end-effector and a surface element from a cavity of the environment which is closest to the surface element from the solid body.  These surface element pairs are then used to ensure the motion of the end-effector does not interfere with the environment it is moving through.  The surface element of the end-effector is represented by a 3-dimensional point corresponding to three translations, 511, 512, and 513.  This allows for movement through tight areas with less computationally expensive calculations than would be required when considering the entire solid body.  

In view of Joskowicz’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Kawamatsu, (re claim 12) wherein the determining of the representative region among regions included in the boundary comprises determining a region, among the regions, that becomes closest to the tool as the representative region, when the tool moves according to the first path, and wherein the determining whether or not the first path goes beyond the boundary includes determining representative points an outer surface of the tool, and determines whether or not the first path goes beyond the boundary based on a location of the representative points that will move according to the first path and a location of the representative region; since Joskowicz teaches for a robot 1300 moving an end-effector 1330 through an environment 1340 representing a boundary, establishing surface element pairs, which include a surface element from the solid body of the end-effector and a surface element from a cavity of the environment which is closest to the surface element from the solid body.  These surface element pairs are then used to ensure the motion of the end-effector does not interfere with the environment it is moving through.  The surface element of the end-effector is represented by a 3-dimensional point corresponding to three translations, 511, 512, and 513.  This allows for movement through tight areas with less computationally expensive calculations than would be required when considering the entire solid body.  

Kawamatsu further teaches: 
Re claim 14.  Wherein the determining of whether or not the generated first path extends beyond the boundary includes: determining that the first path goes beyond the boundary when the first path intersects with the boundary (paragraph [0059]).

Claim 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) as modified by Joskowicz et al. (US Patent No. 5,343,385) as applied to claims 1 and 12 above, and further in view of Braune et al. (EP 2048557).
The teachings of Kawamatsu have been discussed above.  Kawamatsu fails to specifically teach: (re claims 2 and 13) wherein the processor sets the boundary based on at least one of information on coordinates input from a user, and information on coordinates input by the manipulator during a teaching interval.
Braune teaches, at paragraph [0015], such manipulators may have their boundaries defined in response to user input or based on a movement path of a device.  The user thus has a number of options for defining a boundary line or interface in a simple manner depending on the spatial conditions and requirements.  
In view of Braune’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Kawamatsu, (re claims 2 and 13) wherein the processor sets the boundary based on at least one of information on coordinates input from a user, and information on coordinates input by the manipulator during a teaching interval; since Braune teaches such manipulators may have their boundaries defined in response to user input or based on a movement path of a device.  The user thus has a number of options for defining a boundary line or interface in a simple manner depending on the spatial conditions and requirements.  

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) as modified by Joskowicz et al. (US Patent No. 5,343,385) as applied to claims 1 and 12 above, and further in view of Kimura (US 2010/0161124).
The teachings of Kawamatsu have been discussed above.  Kawamatsu fails to specifically teach: (re claims 10 and 15) wherein when the first path extends beyond the boundary, the processor generates the second path by correcting the first path so that a part of the first path, which goes beyond the boundary, is changed to extend along the boundary.
Kimura teaches, at Figures 12B and 14B and paragraph [0087], moving a robot along an interference region so as to move to the target position along a shortest path and at the maximum speeds of the drive axes.  
In view of Kimura’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Kawamatsu, (re claims 10 and 15) wherein when the first path extends beyond the boundary, the processor generates the second path by correcting the first path so that a part of the first path, which goes beyond the boundary, is changed to extend along the boundary; since Kimura teaches moving a robot along an interference region so as to move to the target position along a shortest path and at the maximum speeds of the drive axes.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) as modified by Joskowicz et al. (US Patent No. 5,343,385) as applied to claim 1 above, and further in view of Peine et al. (US 2021/0059781).
The teachings of Kawamatsu have been discussed above.  Kawamatsu fails to specifically teach: (re claim 11) wherein the processor is further configured to: set a preliminary boundary, and when the manipulator moves according to the second path, control the manipulator to move at a first velocity before the tool moves beyond the preliminary boundary, and control the manipulator to move at a second velocity after the tool moves beyond the preliminary boundary, the second velocity being less than the first velocity.
Peine teaches, at Figure 3 and paragraph [0028], scaling down a velocity of a robotic tool when the tool is within a distance D from boundary B.  This reduces the damage the tool may cause if it contacts an external object and allows the tool to come to a stop before passing boundary B.
In view of Peine’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Kawamatsu, (re claim 11) wherein the processor is further configured to: set a preliminary boundary, and when the manipulator moves according to the second path, control the manipulator to move at a first velocity before the tool moves beyond the preliminary boundary, and control the manipulator to move at a second velocity after the tool moves beyond the preliminary boundary, the second velocity being less than the first velocity; since Peine teaches scaling down a velocity of a robotic tool when the tool is within a distance D from boundary B.  This reduces the damage the tool may cause if it contacts an external object and allows the tool to come to a stop before passing boundary B.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) as modified by Joskowicz et al. (US Patent No. 5,343,385) as modified by Kimura (US 2010/0161124) as applied to claim 15 above, and further in view of Peine et al. (US 2021/0059781).
The teachings of Kawamatsu have been discussed above.  Kawamatsu fails to specifically teach: (re claim 16) further comprising: setting a preliminary boundary; and when the manipulator moves according to the second path, controlling the manipulator to move at a first velocity before the tool moves beyond the preliminary boundary, and controlling the manipulator to move at a second velocity after the tool moves beyond the preliminary boundary.
Peine teaches, at Figure 3 and paragraph [0028], scaling down a velocity of a robotic tool when the tool is within a distance D from boundary B.  This reduces the damage the tool may cause if it contacts an external object and allows the tool to come to a stop before passing boundary B.
In view of Peine’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Kawamatsu, (re claim 16) further comprising: setting a preliminary boundary; and when the manipulator moves according to the second path, controlling the manipulator to move at a first velocity before the tool moves beyond the preliminary boundary, and controlling the manipulator to move at a second velocity after the tool moves beyond the preliminary boundary; since Peine teaches scaling down a velocity of a robotic tool when the tool is within a distance D from boundary B.  This reduces the damage the tool may cause if it contacts an external object and allows the tool to come to a stop before passing boundary B.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamatsu et al. (JP 2000174092) as modified by Joskowicz et al. (US Patent No. 5,343,385) as applied to claims 1 and 12 above, and further in view of Liu et al. (Laser tracker based robotic assembly system for large scale peg-hole parts).
The teachings of Kawamatsu have been discussed above.  Kawamatsu fails to specifically teach: (re claims 21 and 22) wherein a shape of the boundary is a cylinder and a bottom surface of an interior of the cylinder is defined by at least one point and a top surface of the interior of the cylinder is defined by at least one point.
Joskowicz teaches, at column 1, lines 13-48, the interference determination method developed is applicable to many peg-in-hole problems in many fields.
Liu teaches, at the abstract and page 575, section B. Laser Tracker, such peg-in-hole insertion may use laser interferometry guidance to measure the geometrical characteristics, such as three dimensional position of points of cylinder surfaces and end surfaces of parts to eliminate positional uncertainty.  
In view of Liu’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot and method as taught by Kawamatsu, (re claims 21 and 22) wherein a shape of the boundary is a cylinder and a bottom surface of an interior of the cylinder is defined by at least one point and a top surface of the interior of the cylinder is defined by at least one point; since Joskowicz teaches the interference determination method developed is applicable to many peg-in-hole problems in many fields; and Liu teaches such peg-in-hole insertion may use laser interferometry guidance to measure the geometrical characteristics, such as three dimensional position of points of cylinder surfaces and end surfaces of parts to eliminate positional uncertainty.  


Response to Arguments
Applicant’s arguments, see page 6-12, filed 7/29/2022, with respect to the rejection(s) of claim(s) 1-6, and 10-16 under 35 U.S.C. § 103 in view of Kawamatsu (JP 2000174092) in view of Noh (KR 101784500) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawamatsu in view of Joskowicz (US Patent No. 5,343,385) as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664